DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields (US 7,661,620).
Regarding claims 1 and 9, Fields discloses a retaining device assembly 10 comprising: an attachment element 20/24; a housing 22 coupled to the attachment element, the housing comprising a self-winding reel (col. 5 lines 48-53, including a spring as in claim 9); a line 42 coupled to the housing through the self-winding reel; and a releasable coupling 60 coupled between the line and the attachment element.
Regarding claim 2, the releasable coupling comprises a first locking end 64 and a second locking end 62.
Regarding claims 3 and 4, the first locking end 64 is secured to the attachment element and the housing (see Figure 4).
Regarding claim 5, the second locking end is secured to the line (see 30/36/38).
Regarding claim 6, the first locking end 64 is configured to releasably lock into the second locking end 62 (Figure 1).
Regarding claim 8, the attachment element comprises a clip 20/24 configured to secure the retaining device assembly to an article of clothing.
Regarding claim 10, Fields discloses a lanyard device 10 comprising: a housing 22 defining an interior cavity; a self-winding reel (col. 5 lines 48-53) coupled to the housing within the interior cavity; a line 42 comprising a first end and a second end; the first end coupled to the self-winding reel within the interior cavity; the second end extending out of the housing and comprising a coupling feature 12/30; and a releasable clip 60 configured to couple the second end of the line to the housing.
Regarding claim 11, the releasable clip comprises a first end and a second end (ends 64/62 can be considered the first and/or second end to degree presently claimed).
Regarding claim 12, the socket portion 62 defines an eyelet to the degree claimed, i.e. a small hole. 
Regarding claim 15, the second end 64 of the releasable clip is coupled to the housing.
Regarding claims 16 and 17, the first end 62 of the releasable clip is configured to receive and latch to the second end 64 of the releasable clip.
Regarding claim 18, Fields discloses a retaining device assembly 10 comprising: a housing 22 comprising a self-winding reel (col. 5 lines 48-53); an attachment element 20/24 fixed to the housing on a first side of the housing; a line 42 comprising a first end and a second end; the first end coupled to the self-winding reel; the second end comprising a coupling feature 12/30 extending out of the housing on a second side of the housing opposite the first side of the housing; and a releasable clip 60 comprising a first end 64 coupled to the attachment element and a second end 62 coupled to the coupling feature configured to releasably couple the coupling feature to the attachment element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Contente (US 2007/0278265).
Regarding claim 7, Fields discloses the attachment element being a clip 20/24 but does not disclose a neck strap. Contente discloses a similar retaining device assembly including a reel housing 46, a line 8, a coupling feature 10 and an attachment element 4 or 128 (Figures 1 and 17), wherein the attachment element can be a clip 128 or a neck strap 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the Fields housing with a neck strap to enable the assembly to carried in an alternate manner. 

Allowable Subject Matter
Claims 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734